 In the Matter of DuRo METAL PRODUCTSCOMPANY,EMPLOYERandCI31CAG0DIE SINKERS'LODGE#100OF THE INTERNATIONAL DIESINKERS' CONFERENCE,PETITIONERCase No. 13-B-4113.-Decided April 14,1947Messrs.M. M. TveterandS.H. Bishop,of Chicago, Ill., for theEmployer.Mr.Walter T. Lynch,of Cleveland, Ohio, andMr. Lester M.Shearer,of Oak Park, Ill., for the Petitioner.Messrs. Anthony DoriaandAngelo Incise,of Chicago, Ill., for theIntervenor.Mr. Martin Sacks,of counsel to the Board.DECISIONANDORDERAs the result of a consent election held on June 25, 1946, in Case No.13-R-3673, pursuant to a consent election agreement to which the Em-ployer, the Petitioner, and the Board were parties, the Petitioner wasdesignated as bargaining representative of "all employees workingon dies or parts of dies for the manufacture of forgings" at the Em-ployer',, Chicago plant.Petitioner now seeks, in its petition for clari-fication filed herein, a Board determination that the unit descriptionset forth above includes the Employer's upset die maker and its twoapprentice upset die makers.Hearing on this petition was held atChicago, Illinois, on January 8, 1947, before Robert T. Drake, hear-ing officer.The hearing officer's rulings are free from prejudicialerror and are hereby affirmed.Upc--i the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTIn our Decision and Certification of Representatives in Case No.13-R-3620, issued June 28, 1946, we found appropriate a unit con-sisting of all production and maintenance employees at the operations'here involved, excluding the die sinkers, among others, therefrom, andcertified the United Auto Workers, AFL, the Intervenor herein, as73 N. L. R. B., No. 70.368 DURO METAL PRODUCTSCOMPANY369the exclusive bargaining representative of these employees.Aboutthat time, as noted above, the Petitioner was designated in Case No.13-R-3673 as the bargaining representative of the employees workingon dies or parts of dies for the manufacture of forgings.l Thereafter,on August 6, 1946, the Intervenor entered into a collective bargainingagreement with the Employer as to the employees in the certified unit.Although no specific mention was made therein of the upset diemaker and the two apprentice upset die makers, the parties have never-theless bargained concerning them.Thus, under the terms of this con-tract between the Intervenor and the Employer, dues have beenchecked off and wage increases have been obtained for the employeesin question.The Petitioner has also entered into a collective bar-gaining agreement with the Employer covering employees in the diesinkers' unit, but the Employer has, at all times, resisted Petitioner'sefforts to bargain for the upset die maker and his two apprentices.2The Petitioner contends, in effect, that the term "die sinkers," asused by the Board to designate an excluded category in the abovecertification, includes the upset die maker and his two apprentices; andthat, consistently-therewith, the Board should find that these threeemployees were, in fact, embraced within the unit for which it, thePetitioner, has been designated as the bargaining representative.Theemployer and the Intervenor object to such an interpretation .3The record in the instant case discloses that the Employer's plantcontains a die sinking department on one floor, and a separate tool-room department on another floor.The die sinking department isunder the supervision of the die sinker foreman, and consists ofapproximately 13 employees who are classified as die sinkers, trimmerdie sinkers, planers, shapers, and apprentice die sinkers.The person-nel of this department are exclusively engaged in making dies fordrop forgings.The upset die maker and the 2 apprentice upset diemakers are located in the toolroom together with approximately 30other employees, all of whom are admittedly part of the productionand maintenance unit for which the UAW is presently certified.There is no interchange between the employees of the die sinkingdepartment and the employees of the toolroom. The upset die makerand the 2 apprentices in question are, together with the rest of thetoolroom employees, under the supervision of the toolroom foreman.iThe Intervenor filed a waiver of Interest in Case No.13-R-3673, the proceeding insti-tuted by the Die Sinkers'The record shows that none of the employees in question voted in the die sinkers' elec-tion in Case No 13-R-3673, and that two of them voted with the production and mainte-nance employees in Case No 13-R-3620, only one of them being challenged.However,the challenged ballot was never passed upon by the Board, since the counting of the ballotcould not affect the results of the election3The Intervenor also urges its contract with the Employer as a bar.However,for reasonshereinafter indicated,we find it unnecessary to pass upon that issue 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDMore than half the time of the 3 employees in question is spent onthe maintenance of dies and in the production of parts which differfrom the dies forged in the die sinking department.Upset die makingoccupies the balance of their time, although only 10 percent of theirupsetting work is completed to the close tolerance required of otherupsetters in the locality. In this upsetting work, the employees inquestion use an upsetting machine; the die sinkers, on the other hand,use a drop forge or vertical milling machine, the operation of whichrequires a greater degree of skill.Under all these circumstances, we are of the opinion that the merefact that the employees in question spend a small portion of theirworking time on the manufacture of dies does not warrant a findingthat they are either a part of the die sinkers' department, or thatthey are possessed of the die sinkers' craft skill.They are, however,an integral part of the toolroom department by virtue of their locationin the plant, their supervision, and the nature of the major portionof their duties.Accordingly, we find that they have been, andpresently are, part of the production and maintenance unit at theChicago plant of the Employer.ORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Section 203.54 of National Labor RelationsBoard Rules and Regulations-Series 4,IT IS HEREBY ORDEREDthat the Petition for clarification of theBoard's Decision filed by Chicago Die Sinkers' Lodge #100 of theInternational Die Sinkers Conference be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.